Breese, J. The scope of the bill filed by plaintiff in error, seems to be to compel Louis Reinback to appropriate the two judgments he obtained against the plaintiff in the Circuit Court in his actions at law, to the payment of the award in favor of the plaintiff against Harry Reinback, on the ground that Louis is the surety of Harry in the arbitration bond, and may, perhaps, be compelled to pay the amount. That to avoid circuity of action, it would be expedient, just and equitable that the one should be set off against the other pro tanto. There is no proof of fraud, or of insolvency in either Harry or Louis—on the contrary, as it regards Louis, he is admitted to be responsible. It is an unquestionable fact, that the plaintiff is the debtor of Louis Reinback, by judgment duly entered. That cannot be disputed. Without deciding whether the award is binding or not, the liability -of Louis on the bond, is uncertain and contingent. He' may never be required to pay a dollar on it. What equity then can there- be in delaying Louis who is a judgment creditor, in the collection of his debt, on the bare probability, that at some future time, he may be called on to satisfy the penalty of his bond. Were he insolvent, or about to leave the State, there might be some pretense for the claim. Equity might, perhaps, take jurisdiction under such circumstances. Buckmaster v. Grundy, 3 Gilm. 626. The remedy, if the award be binding, is complete and adequate at law. There being no proof of insolvency or fraud, there is nothing appearing to justify the intervention of a court of equity, to restrain Louis from the collection of his judgments. The award stands against Harry Reinback to be enforced at law. The judgments are in favor of Louis, disconnected wholly from the award, and for which, the plaintiff is liable to Louis in his own right. We are at a loss to perceive any ground for the equitable interposition of the court. The decree dismissing the bill, must be affirmed. Decree affirmed.